[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT           FILED
                                ________________________ U.S. COURT OF APPEALS
                                                                 ELEVENTH CIRCUIT
                                       No. 10-11428                 NOV 08, 2010
                                   Non-Argument Calendar             JOHN LEY
                                                                       CLERK
                                 ________________________

                             D.C. Docket No. 5:09-cv-00423-CAR

KESHEL S. COATES,

lllllllllllllllllllll                                                Plaintiff-Appellant,

                                              versus

RON NATALE,
Doctor, Individually in his Capacity as President
of Central Georgia Technical College;
CENTRAL GEORGIA TECHNICAL COLLEGE;
TECHNICAL COLLEGE SYSTEM OF GEORGIA;
EDDIE DIXON,
Individually and in his Capacity as Vice President of Student Affairs;
JONI JOHNSON, Individually in her Capacity as Professor,

lllllllllllllllllllll                                            Defendants-Appellees.

                                ________________________

                          Appeal from the United States District Court
                              for the Middle District of Georgia
                                ________________________

                                     (November 8, 2010)
Before EDMONDSON, BARKETT and MARTIN, Circuit Judges.

PER CURIAM:

         Keshel Coates, proceeding pro se, appeals the district court’s dismissal of

her complaint against 1) Central Georgia Technical College (“CGTC”);

2) Technical College System of Georgia; 3) Dr. Ron Natale, President of CGTC;

4) Dr. Eddy Dixon, Vice President of Student Affairs at CGTC; and 5) Joni

Johnson, a professor at CGTC (collectively “Defendants”) for failure to state a

claim.

         Coates’s amended complaint alleged First Amendment, equal protection,

and due process claims, pursuant to 42 U.S.C. § 1983, and state law contract-based

claims. Specifically, Coates alleged that CGTC violated her First Amendment

rights by expelling her from the College on September 5 or 6, 2007,1 in retaliation

for protected speech she made in a class. Coates mentioned in her complaint that

she was also bringing an equal protection claim, but did not describe how or why

the Defendants violated her equal protection rights. Coates further alleged that the

Defendants violated her substantive and procedural due process rights by denying

her request for a hearing. Finally, Coates alleged several state law claims,



         1
        Coates’s amended complaint alleged that she was expelled on September 5, 2007, but
the expulsion letter attached to her amended complaint was dated September 6, 2007.

                                             2
including that 1) the Defendants tortiously interfered with a contract she had

entered into with the Workforce Investment Act (“WIA”), in which WIA agreed to

pay $6,000 per year toward her schooling at CGTC; and 2) the Defendants

breached the written policy in CGTC’s student handbook by failing to provide her

with a hearing so that she could challenge her expulsion.

      The district court dismissed all of Coates’s claims for failure to state a

claim, pursuant to Fed.R.Civ.P. 12(b)(6). Specifically, the district court dismissed

Coates’s First Amendment and equal protection claims as being barred by the

applicable statute of limitations. The court additionally found that Coates failed to

state a procedural or substantive due process claim. Finally, the district court

ruled that Coates’s state law claims were barred by sovereign immunity and that

she otherwise failed to state a contract-based claim. Based on this record, we

affirm.

      First, Coates’s First Amendment claim accrued when she learned of the

Defendants’ decision to expel her, and because she filed her complaint more than

two years after this date, the district court did not err in determining that Coates’s

First Amendment claim was barred by the two-year statute of limitations.

      Second, Coates’s conclusory statement that her equal protection rights were

violated was not sufficient to state a claim for relief as she failed to allege that

                                            3
similarly situated persons had been treated disparately by the Defendants or that

the Defendants were motivated in denying her a hearing by an unlawful factor.

See Draper v. Reynolds, 369 F.3d 1270, 1278 n.14 (11th Cir. 2004) (holding that

to state an equal protection claim, a plaintiff must allege that “through state action,

similarly situated persons have been treated disparately” and allege that the

defendants’ actions were motivated by an unlawful factor).

      Third, Coates’s procedural due process claim failed to state a claim because

Coates failed to avail herself of available state procedures—namely, a writ of

mandamus issued by a state court. Cotton v Jackson, 216 F.3d 1328 (11th

Cir.2000). Coates’s substantive due process claim fails because she failed to

identify any fundamental rights that were violated by her expulsion from CGTC.

      Finally, we find no merit to Coates’ arguments pertaining to her state based

claims. The district court did not err in dismissing Coates’s contract claim based

on the termination procedures in CGTC’s student handbook because the handbook

did not entitle Coates to a hearing after her expulsion unless she followed certain

procedures, which were not followed. The district court did not err in dismissing

Coates’s tortious-interference-with-contract claim because the Defendants were




                                           4
not strangers to the contract with which they allegedly interfered, and thus, they

could not be liable under such a theory. 2

       Accordingly, the district court did not err in dismissing Coates’s complaint

for failure to state a claim.

       AFFIRMED.




       2
        Because of our resolution of Coates’ state law claims, we need not reach the question of
whether the state’s voluntary removal of the action to federal court waives sovereign immunity.

                                               5